Case 3:20-cv-00794-JAG Document 8 Filed 12/16/20 Page 1 of 8 PagelD# 135

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TERRY HARRIS,
Plaintiff,

v. Civil Action No. 3:20-cv-794
POWHATAN BOARD OF SUPERVISORS
POWHATAN COUNTY, VIRGINIA,
Defendant.
OPINION

The plaintiff, Terry Harris, sues his former employer, the Powhatan County Board of
Supervisors (the “County”), alleging discrimination based on race, age, and disability. Harris
asserts a racial discrimination claim under Title VII of the Civil Rights Act of 1964, a racial
discrimination claim under 42 U.S.C § 1981, an age discrimination claim under the Age
Discrimination in Employment Act (“ADEA”), and a disability discrimination claim under the
Americans with Disabilities Act (“ADA”).' The County moves to dismiss Harris’s complaint for
failure to state a claim. For the reasons set forth below, the Court will grant in part and deny in
part the County’s motion.

I. FACTS ALLEGED IN THE COMPLAINT
Harris had hip surgery in August 2015, which forced him to take a leave of absence from

his maintenance job for the County.” He originally anticipated returning to work on October 18,

2015, but his surgeon did not clear him to return to work until December 2, 2015.

 

' Harris’s complaint also contains a 42 U.S.C. § 1983 claim. (ECF No. 1-1, at 10.) Harris
withdrew that claim, however. (ECF No. 6, at 10.)

2 Harris’s held various positions with the County. Harris "began working for Powhatan
County on September 9, 2002[,] in the maintenance department.” (ECF No. 1-17.) And before
Case 3:20-cv-00794-JAG Document 8 Filed 12/16/20 Page 2 of 8 PagelD# 136

On November 30, 2015, Harris’s back doctor, Dr. Vokac, diagnosed him with lumbar
stenosis. Later that day, Harris gave County officials Linda Jones and Ramona Carter notes from
his appointment with Vokac that said he could not lift more than fifteen pounds for three to six
months. “Jones and Carter immediately informed Harris [that] ‘[t]he County doesn’t have light
duty,” even though it “provided light duty accommodations to two Caucasian male Public Works
employees, James Elder (“Elder”) and Alvin McCauley (“McCauley”), following their returns to
work” after experiencing health issues. (Ud. JJ 14, 32.)

Harris wanted a temporary placement that would allow him to abide by Vokac’s lifting
restriction, so he asked the County if he could work in “one of the County’s multiple Convenience
Centers” or “in the Waste Water Treatment area.” (/d. f{ 15-17.) The County denied both
requests, claiming that it “could not have too many employees working over 40 hours in” the
Convenience Centers and that Harris lacked a license required to work in the wastewater treatment
area. (Id. Jf 16-17.)°

After Harris’s November 30, 2015 meeting with Jones and Carter, the County contacted
Harris’s doctors, without his authorization, “in an attempt to obtain information regarding his
physical restrictions.” (/d. § 18.) On December 11, 2015, Vokac’s office told the County “that
Harris could expect a ‘probable return to full duty 6-8 weeks from today.’” Ud. 7 19.) The County

fired Harris later that day.

 

holding the position of Maintenance Worker III in the Facilities Division, “he had previous
experience” “working in the Waste Water Treatment area.” (/d. {J 17, 34, 43.)

3 After it fired Harris, however, “the County recruited for a position in [the wastewater
treatment] area with no requirement for licenses or certification.” (/d. J 17.)

2
Case 3:20-cv-00794-JAG Document8 Filed 12/16/20 Page 3 of 8 PagelD# 137

II. DISCUSSION‘
A. Title VIT

Harris claims that the County violated Title VII of the Civil Rights Act of 1964 by
providing Elder and McCauley light duty work, but not him. (See ECF No. 6, at 6.)

A plaintiff who attempts to establish a Title VII claim by comparing his treatment to the
treatment of an employee from a non-protected class must “show that [he is] similar in all relevant
respects to [his] comparator.” Haywood v. Locke, 387 F. App’x 355, 359 (4th Cir. 2010). “Such
a showing would include evidence that the employees ‘dealt with the same supervisor, [were]
subject to the same standards and . . . engaged in the same conduct without such differentiating or
mitigating circumstances that would distinguish their conduct or the employer’s treatment of them
for it.” Jd. (alteration in original) (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir.
1992)).

Here, Harris does not allege facts showing that he, Elder, and McCauley “dealt with the
same supervisor” or “[were] subject to the same standards.” /d. First, Harris does not plead that
his supervisor, Christian MacIntosh, also supervised Elder and McCauley. Second, Harris does

not allege that he, Elder, and McCauley had the same work standards. In fact, Harris claims that

 

4 The County moves to dismiss Harris’s complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6). A Rule 12(b)(6) motion gauges the sufficiency of a complaint without
resolving any factual discrepancies or testing the merits of the claims. Republican Party of N.C.
v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering the motion, a court must accept all
allegations in the complaint as true and must draw all reasonable inferences in favor of the plaintiff.
Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009).

The principle that a court must accept all allegations as true, however, does not apply to
legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a Rule 12(b)(6) motion
to dismiss, a complaint must state facts that, when accepted as true, state a facially plausible claim
to relief. Jd “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).
Case 3:20-cv-00794-JAG Document 8 Filed 12/16/20 Page 4 of 8 PagelD# 138

he worked a maintenance job in the Facilities division whereas Elder and McCauley worked in
Public Works; and he has not alleged that these different jobs subjected him, Elder, and McCauley
to the same work standards. Thus, Harris does not adequately plead “that [he is] similar in all
relevant respects” to Elder and McCauley. /d, Accordingly, the Court will dismiss Harris’s Title
VII racial discrimination claim without prejudice.

B. § 1981

Harris alleges that he County “wrongfully deprived [him] of his right to enjoy, perform,
and enforce his contract of employment without regard to race, in violation of 42 U.S.C. § 1981.”
(ECF No. 1-1 450.)

“[W]hen suit is brought against a state actor, § 1983 is the ‘exclusive federal remedy for
violation of the rights guaranteed in § 1981.’” Dennis v. County of Fairfax, 55 F.3d 151, 156 (4th
Cir. 1995) (quoting Jett v. Dall. Indep. Sch. Dist., 491 U.S. 701, 733 (1989)). Accordingly, a
plaintiff cannot vindicate his § 1981 rights without pleading a § 1983 claim. Pettaway v. Sch. Ba.

of Prince George Cnty., No. 3:18cv382, 2019 WL 1497027, at *3 (E.D. Va. Apr. 4, 2019) (“In her
Case 3:20-cv-00794-JAG Document 8 Filed 12/16/20 Page 5 of 8 PagelD# 139

Second Amended Complaint, Plaintiff has not pleaded a § 1983 cause of action, and therefore,
Plaintiff cannot vindicate the statutory right that § 1981 confers on her.”).

Harris withdrew his § 1983 claim. Accordingly, he “cannot vindicate the statutory right
that § 1981 confers on [him].” /d. The Court, therefore, will dismiss Harris’s § 1981 claim without
prejudice.

C. ADEA

Harris claims the County fired him “in an effort to provide [his] position to a younger
employee” in violation of the ADEA. (ECF No. 1-1 62.)

To plead an ADEA claim, Harris must allege that he “is (1) over the age of 40, and (2)
experienced discrimination by an employer (3) because of his age.” Tickles v. Johnson, 805 F.
App’x 204, 207 (4th Cir. 2020). In his complaint, Harris does not state that he “is over the age of
40.” Id. Accordingly, he does not adequately plead an ADEA claim. Thus, the Court will dismiss
his ADEA claim without prejudice.

D. ADA

Harris contends that the County violated the ADA because it “failed to accommodate him
when he was able to return to work with restrictions.” (ECF No. 1-1 4 65.)

To state a failure to accommodate claim under the ADA, Harris must allege “(1) that he
was an individual who had a disability within the meaning of the statute; (2) that the [County] had
notice of his disability; (3) that with reasonable accommodation he could perform the essential

functions of the position . . . ; and (4) that the [County] refused to make such accommodations.”

 

>In his response brief, Harris notes that “he is over 40.” (ECF No. 6, at 11.) Buta plaintiff
cannot amend his complaint through his response brief. Rossman v. Lazarus, No. 1:08cv316, 2008
WL 4181195, at *7 (E.D. Va. Sept. 3, 2008) (quoting Katz v. Odin, Feldman & Pittleman, P.C.,
332 F. Supp. 2d 909, 917 n.9 (E.D. Va. 2004)) (“[I]t is ‘axiomatic that a complaint may not be
amended by the briefs in opposition to a motion to dismiss.””).

5
Case 3:20-cv-00794-JAG Document 8 Filed 12/16/20 Page 6 of 8 PagelD# 140

Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013) (quoting Rhoads v. Fed. Deposit
Ins. Corp., 257 F.3d 373, 387 n.11 (4th Cir. 2001)).

Harris adequately pleads a failure to accommodate claim. First, Harris alleges that he met
the ADA’s definition of disabled. The ADA defines a disability as “a physical or mental
impairment that substantially limits one or more major life activities of such individual.” 42 U.S.C.
§ 12102(1)(A). It defines a major life activity as, among other things, “performing manual tasks,
... lifting, ... and working.” /d. § 12102(2)(A). Harris’s injury prevented him from “performing
manual tasks,” namely “lifting” more than fifteen pounds. /d. This impairment substantially
limited his ability to work. Thus, he adequately pleads that he had a disability within the meaning
of the ADA. Moreover, Harris notified the County of this disability when he reported it to Jones
and Carter.

Harris also adequately pleads the third and fourth elements of a failure to accommodate
claim. The third element of a failure to accommodate claim ostensibly requires a plaintiff to allege
that reasonable accommodations would enable him to “perform the essential functions of [his]
position.” See Wilson, 257 F.3d at 345 (emphasis added). Nevertheless, “(t]he ADA explicitly
provides that reassignment to a vacant position is a reasonable accommodation.” Wells v. BAE
Sys. Norfolk Ship Repair, 483 F. Supp. 2d 497, 510 (E.D. Va. 2007) (emphasis in original). Thus,
a plaintiff can adequately plead the third element of a failure to accommodate claim by alleging
that he requested a transfer to a vacant position.

Here, Harris alleges that he “made two reasonable requests for an accommodation.” (ECF
No. 6, at 17.) Specifically, Harris requested transfers to “one of the County’s multiple
Convenience Centers” or “the Waste Water Treatment area.” (ECF No. 1-1 ff 16-17.) Harris’s

complaint does not indicate that the County had vacancies in its “Convenience Centers.” Thus,
Case 3:20-cv-00794-JAG Document 8 Filed 12/16/20 Page 7 of 8 PagelD# 141

his request to work there does not count as a request for a reasonable accommodation.® His request
to work in the “Waste Water Treatment area” does count, however, because, when reading the
complaint in the light most favorable to Harris, he alleges that he asked the County to transfer him
to a vacant position in the wastewater treatment area.’ (ECF No. 1-1 917.) This satisfies the third
element of a failure to accommodate claim.

Finally, Harris adequately pleads the fourth element of a failure to accommodate claim
because he alleges that the County refused to accommodate his requested transfer to an open
position in the wastewater treatment area by falsely claiming that the “position required a license
that he did not have.” (/d.) Thus, Harris adequately pleads all four elements of a failure to
accommodate claim under the ADA. The Court, therefore, will deny the County’s motion to
dismiss Harris’s ADA claim.

Ill. CONCLUSION

For the foregoing reasons, the Court will grant in part and deny in part the County’s motion
to dismiss. Specifically, the Court will deny the County’s motion as to Harris’s ADA claim. It
will grant the County’s motion as to all other claims.

The Court will dismiss Harris’s Title VII, § 1981, and ADEA claims without prejudice.
The Court will grant Harris leave to file an amended complaint within twenty-one days.

The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

6 Wells, 483 F. Supp. 2d at 510 (“The ADA, of course, does not require an employer to
bump an employee out of an existing position to accommodate a disabled employee.”).

7 The Court bases this inference on Harris’s claim that the County “recruited for a position
in [the wastewater treatment] area” after firing him. (ECF No. 1-1 4 17.) Employers generally
recruit for vacant positions.
Case 3:20-cv-00794-JAG Document 8 Filed 12/16/20 Page 8 of 8 PagelD# 142

 

Date: {6 Voie he, 1020
ch iy L- /

 

Richmond, VA
John A. Gibney, Jr.
United States Disprict Jadge

 

 

 
